 
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE
TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE " 1933 ACT") SHALL HAVE BECOME EFFECTIVE WITH RESPECT THERETO OR
(ii) RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE 1933 ACT IS NOT REQUIRED
IN CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS SUCH TRANSFER IN VIOLATION OF
ANY APPLICABLE STATE SECURITIES LAWS. THIS LEGEND SHALL BE ENDORSED UPON ANY
WARRANT ISSUED IN EXCHANGE FOR THIS WARRANT OR ANY SHARES OF COMMON STOCK
ISSUABLE UPON EXERCISE OF THIS WARRANT.
 
WARRANT TO PURCHASE COMMON STOCK
 
OF
 
CYALUME TECHNOLOGIES HOLDINGS, INC.
__________
 
This is to Certify That, FOR VALUE RECEIVED, Patriot Capital II, LP, or its
assigns ("Holder"), is entitled to purchase, subject to the provisions of this
Warrant, from Cyalume Technologies Holdings, Inc., a Delaware corporation (the
"Company"), 65,882 shares of fully paid, validly issued and nonassessable shares
of the common stock of the Company ("Common Stock") at a price of $2.00 per
share. The number of shares of Common Stock to be received upon the exercise of
this Warrant and the price to be paid for each share of Common Stock may be
adjusted from time to time as hereinafter set forth. The shares of Common Stock
deliverable upon such exercise, and as adjusted from time to time, are
hereinafter sometimes referred to as "Warrant Shares" and the exercise price of
a share Common Stock in effect at any time and as adjusted from time to time is
hereinafter sometimes referred to as the "Exercise Price."
 
(a) EXERCISE OF WARRANT.
 
(1) This Warrant may be exercised in whole or in part at any time or from time
to time from the date hereof up to and including July ___, 2015 (the "Exercise
Period"); provided, however, that (i) if either such day is a day on which
banking institutions in the State of New York are authorized by law to close,
then on the next succeeding day which shall not be such a day, and (ii) in the
event of any merger, consolidation or sale of substantially all the assets of
the Company as an entirety, resulting in any distribution to the Company's
stockholders, prior to termination of the Exercise Period, the Holder shall have
the right to exercise this Warrant commencing at such time through the
termination of the Exercise Period into the kind and amount of shares of stock
and other securities and property (including cash) receivable by a holder of the
number of shares of Common Stock into which this Warrant might have been
exercisable immediately prior thereto. This Warrant may be exercised by
presentation and surrender hereof to the Company at its principal office with
the Purchase Form annexed hereto duly executed and accompanied by payment of the
Exercise Price for the number of Warrant Shares specified in such form. As soon
as practicable after each such exercise of this Warrant, but not later than
seven (7) days following the receipt of good and available funds, the Company
shall issue and deliver to the Holder a certificate or certificates for the
Warrant Shares issuable upon such exercise, registered in the name of the Holder
or its designee. If this Warrant should be exercised in part only, the Company
shall, upon surrender of this Warrant for cancellation, execute and deliver a
new Warrant evidencing the rights of the Holder thereof to purchase the balance
of the Warrant Shares purchasable hereunder. As of the end of business on the
date of receipt by the Company of this Warrant at its office in proper form for
exercise, the Holder shall be deemed to be the holder of record of the shares of
Common Stock issuable upon such exercise, notwithstanding that the stock
transfer books of the Company shall then be closed or that certificates
representing such shares shall not then be physically delivered to the Holder.
 

--------------------------------------------------------------------------------


 
(2) At any time during the Exercise Period, the Holder may, at its option,
exercise this Warrant on a cashless basis by exchanging this Warrant, in whole
or in part (a "Warrant Exchange"), into the number of Warrant Shares determined
in accordance with this Section (a)(2), by surrendering this Warrant at the
principal office of the Company or at the office of its stock transfer agent,
accompanied by a notice stating such Holder's intent to effect such exchange,
the number of Warrant Shares to be exchanged and the date on which the Holder
requests that such Warrant Exchange occur (the "Notice of Exchange"). The
Warrant Exchange shall take place on the date specified in the Notice of
Exchange or, if later, the date the Notice of Exchange is received by the
Company (the "Exchange Date"). Certificates for the shares issuable upon such
Warrant Exchange and, if this Warrant should be exercised in part only, a new
Warrant evidencing the rights of the Holder thereof to purchase the balance of
the Warrant Shares purchasable hereunder, shall be issued as of the Exchange
Date and delivered to the Holder within seven (7) days following the Exchange
Date. In connection with any Warrant Exchange, this Warrant shall represent the
right to subscribe for and acquire the number of Warrant Shares equal to (i) the
number of Warrant Shares specified by the Holder in its Notice of Exchange (the
"Total Number") less (ii) the number of Warrant Shares equal to the quotient
obtained by dividing (A) the product of the Total Number and the existing
Exercise Price by (B) Fair Market Value of a share of Common Stock. "Fair Market
Value" shall equal the 5 trading day average closing trading price of the Common
Stock on the relevant market or exchange for the 5 trading days preceding the
date of determination or, if the Common Stock is not listed or admitted to
trading on any market or exchange, and the average price cannot be determined as
contemplated above, the Fair Market Value of the Common Stock shall be as
reasonably determined in good faith by the Company's Board of Directors with the
concurrence of the Holder.
 
(b) REPRESENTATIONS OF HOLDER. The Holder (i) is an “accredited investor,” as
defined in Rule 501 promulgated under the Securities Act of 1933, as amended
(the “1933 Act”), (ii) understands the risks of, and other considerations
relating to, a purchase of this Warrant, (iii) understands that the Warrants
and/or the Warrant Shares may not be sold, transferred, hypothecated or pledged,
except pursuant to an effective registration statement under the 1933 Act and
under any applicable state securities law, or pursuant to an available exemption
from the registration requirements of the 1933 Act and any applicable state
securities laws, in all cases established to the satisfaction of the Company,
and (v) the Holder has been given the opportunity to obtain such additional
information that it believes is necessary.
 

--------------------------------------------------------------------------------


 
(c) RESERVATION OF SHARES. The Company shall at all times reserve for issuance
and/or delivery upon exercise of the this Warrant such number of shares of
Common Stock as shall be required for issuance and delivery upon exercise of
this Warrant.
 
(d) FRACTIONAL SHARES.  No fractional shares or strips representing fractional
shares shall be issued upon the exercise of this Warrant. With respect to any
fraction of a share called for upon any exercise hereof, the Company shall pay
to the Holder an amount in cash equal to such fraction multiplied by the Fair
Market Value of a share of Common Stock.
 
(e) LOSS OR DESTRUCTION OF WARRANT. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) of reasonably
satisfactory indemnification, and upon surrender and cancellation of this
Warrant, if mutilated, the Company will execute and deliver a new Warrant of
like tenor and date. Any such new Warrant executed and delivered shall
constitute an additional contractual obligation on the part of the Company,
whether or not this Warrant so lost, stolen, destroyed, or mutilated shall be at
any time enforceable by anyone.
 
(f) RIGHTS OF THE HOLDER. The Holder shall not, by virtue hereof, be entitled to
any rights of a shareholder in the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in this Warrant and are not
enforceable against the Company except to the extent set forth herein.
 
(g) ANTI-DILUTION PROVISIONS. In case the Company shall hereafter (i) declare a
dividend or make a distribution on its outstanding Common Stock in shares of
Common Stock, (ii) subdivide or reclassify its outstanding Common Stock into a
greater number of shares, or (iii) combine or reclassify its outstanding Common
Stock into a smaller number of shares, the Exercise Price in effect at the time
of the record date for such dividend or distribution or of the effective date of
such subdivision, combination or reclassification shall be adjusted so that it
shall equal the price determined by multiplying the Exercise Price by a
fraction, the denominator of which shall be the number of shares of Common Stock
outstanding after giving effect to such action, and the numerator of which shall
be the number of shares of Common Stock outstanding immediately prior to such
action. The number of shares of Common Stock that the Holder shall thereafter,
on the exercise hereof, be entitled to receive shall be adjusted to a number
determined by multiplying the number of shares of Common Stock that would
otherwise (but for the provisions of this Section (f)) be issuable on such
exercise by a fraction of which (a) the numerator is the Exercise Price that
would otherwise (but for the provisions of this Section (f)) be in effect, and
(b) the denominator is the Exercise Price in effect on the date of such exercise
(taking into account the provisions of this Section (f)). Notwithstanding the
foregoing, in no event shall the Exercise Price be less than the par value of
the Common Stock. Adjustment pursuant to this Section shall be made successively
whenever any event listed above shall occur.
 

--------------------------------------------------------------------------------


 
(h) NOTICES TO WARRANT HOLDERS. So long as this Warrant shall be outstanding,
(i) if the Company shall pay any dividend or make any distribution upon the
Common Stock or (ii) if the Company shall offer to the holders of Common Stock
for subscription or purchase by them any share of any class or any other rights
or (iii) if any capital reorganization of the Company, reclassification of the
capital stock of the Company, consolidation or merger of the Company with or
into another corporation, sale, lease or transfer of all or substantially all of
the property and assets of the Company to another corporation, or voluntary or
involuntary dissolution, liquidation or winding up of the Company shall be
effected, then in any such case, the Company shall cause to be mailed to the
Holder, at least fifteen days prior the date specified in (x) or (y) below, as
the case may be, a notice containing a brief description of the proposed action
and stating the date on which (x) a record is to be taken for the purpose of
such dividend, distribution or rights, or (y) such reclassification,
reorganization, consolidation, merger, conveyance, lease, dissolution,
liquidation or winding up is to take place and the date, if any is to be fixed,
as of which the holders of Common Stock or other securities shall receive cash
or other property deliverable upon such reclassification, reorganization,
consolidation, merger, conveyance, dissolution, liquidation or winding up.
 
(i) RECLASSIFICATION, REORGANIZATION OR MERGER. In case of any reclassification,
capital reorganization or other change of outstanding Common Stock of the
company, or in case of any consolidation or merger of the Company with or into
another corporation (other than a merger with a subsidiary in which merger the
Company is the continuing corporation and which does not result in any
reclassification, capital reorganization or other change of outstanding Common
Stock of the class issuable upon exercise of this Warrant) or in case of any
sale, lease or conveyance to another corporation of the property of the Company
as an entirety, the Company shall, as a condition precedent to such transaction,
cause effective provisions to be made so that the Holder shall have the right
thereafter by exercising this Warrant at any time prior to the expiration of the
Warrant, to purchase the kind and amount of shares of stock and other securities
and property receivable upon such reclassification, capital reorganization and
other change, consolidation, merger, sale or conveyance by a holder of the
number of shares of Common Stock that might have been purchased upon exercise of
this Warrant immediately prior to such reclassification, change, consolidation,
merger, sale or conveyance. Any such provision shall include provision for
adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Warrant. The foregoing provisions of this
Section (h) shall similarly apply to successive reclassifications, capital
reorganizations and changes of Common Stock and to successive consolidations,
mergers, sales or conveyances. In the event that in connection with any such
capital reorganization or reclassification, consolidation, merger, sale or
conveyance, additional shares of Common Stock shall be issued in exchange,
conversion, substitution or payment, in whole or in part, for a security of the
Company other than Common Stock, any such issue shall be treated as an issue of
Common Stock covered by the provisions of Section (f) hereof.
 

--------------------------------------------------------------------------------


 
(j) NO NET-CASH SETTLEMENT.  In no event will the Holder be entitled to receive
a net-cash settlement or other consideration in lieu of physical settlement in
securities.
 
(k) MODIFICATION OF AGREEMENT.  The provisions of this Warrant may from time to
time be amended, modified or waived, by the Company and the holder of this
Warrant.
 
(l) TRANSFER OF WARRANT. This Warrant shall inure to the benefit of the
successors to and assigns of the Holder; provided, however, this Warrant may not
be pledged, sold, assigned or otherwise transferred, directly or indirectly, by
operation of law, change of control, or otherwise, without the prior written
consent of the Company, except to an affiliate of the Holder.  This Warrant and
all rights hereunder are registrable at the office or agency of the Company
referred to below by the Holder in person or by its duly authorized attorney,
upon surrender of this Warrant properly endorsed accompanied by an assignment
form in a form approved by the Company, duly executed by the transferring Holder
and the transferee.
 
(m) REGISTER OF WARRANTS. The Company shall maintain, at the principal office of
the Company (or such other office as it may designate by notice to the Holder),
a register in which the Company shall record the name and address of the person
in whose name this Warrant has been issued, as well as the name and address of
each successor and prior owner of such Warrant.  The Company shall be entitled
to treat the Person in whose name this Warrant is so registered as the sole and
absolute owner of this Warrant for all purposes.
 
(n) WARRANT AGENT. The Company may, by written notice to the Holder, appoint the
transfer agent and registrar for the Common Stock as the Company’s agent for the
purpose of issuing Common Stock (or other securities) on the exercise of this
Warrant pursuant to paragraph(a), and the Company may, by written notice to the
Holder, appoint an agent having an office in the United States of America for
the purpose of replacing this Warrant pursuant to paragraph (d), or any of the
foregoing, and thereafter any such replacement shall be made at such office by
such agent.
 
(o) NOTICES, ETC. All notices and other communications from the Company to the
Holder shall be mailed by first class certified mail, postage prepaid, at such
address as may have been furnished to the Company in writing by the Holder or at
the address shown for the Holder on the register of Warrants referred to in
paragraph (l).
 
(p) REGISTRATION RIGHTS. The Holder and the Company are parties to a
Registration Rights Agreement of even date herewith.
 
[Signatures appear on the following page.]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Warrant on the _____
day of July, 2010.
 
 

 
HOLDER:
          PATRIOT CAPITAL II, L.P., a Delaware limited partnership            
By:
Patriot Partners II, LLC, a Delaware limited       liability company, General
Partner                  
By:
      Name:        Title:        

 
 

 
COMPANY:
          CYALUME TECHNOLOGIES HOLDINGS, INC.                  
By:
      Name:         Title:       

 

--------------------------------------------------------------------------------


 
PURCHASE FORM
 
(1)
The undersigned hereby irrevocably elects to exercise the within Warrant to the
extent of purchasing shares of Common Stock of Cyalume Technologies Holdings,
Inc. (or such number of shares of Common Stock or other securities or property
to which the undersigned is entitled in lieu thereof or in addition thereto
under the provisions of the Warrant).

 
(2)           The undersigned hereby elects to make payment (Please check one):
 
___         on a cashless basis pursuant to the provisions of Section (a)(2) of
the Warrant.
 
 
___
with the enclosed bank draft, certified check or money order payable to the
Company in payment of the exercise price determined under, and on the terms
specified in, the Warrant.

 
(3)
The undersigned hereby irrevocably directs that the said shares be issued and
delivered as follows:

 
Name(s) in Full
Address(es)
Number of Shares
S.S. or IRS #
       

 
(4)           If the Warrant was not exercised in full, please check the
following:
 
The undersigned hereby irrevocably directs that any remaining portion of the
warrant be issued and delivered as follows:
 
Name(s) in Full
Address(es)
Number of Shares
S.S. or IRS #
       

 
 

       
Signature of Holder
                     
Print Name
 

 

--------------------------------------------------------------------------------


 